                                          
                                             Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is by and between American
Physicians Service Group, Inc., a Texas corporation (“Employer”) and Timothy L.
LaFrey, an individual (“Executive”), and shall be effective as of March 22, 2007
(the “Effective Date”).

Preliminary Statements

Executive desires to be employed by Employer upon the terms and conditions
stated herein, and Employer desires to employ Executive provided that, in so
doing, it can protect its confidential information, business, accounts,
patronage and goodwill.

Employer and Executive have specifically determined that the terms of this
Agreement are fair and reasonable.

Statement of Agreement

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

ARTICLE I.

Term; Termination; Prior Agreements.

Section 1.1        Term. Employer hereby hires Executive and Executive accepts
such employment for a term of four years commencing on the Commencement Date.
For purposes hereof, the “Commencement Date” will be such date in March or
April 2007 as Employer and Executive shall mutually agree to be Executives’
first day of employment.

Section 1.2        Termination Upon Expiration. Unless earlier terminated by
Employer or Executive in accordance with the terms of this Agreement, this
Agreement shall terminate automatically upon the expiration of the four-year
term described in Section 1.1.

Section 1.3        Termination Upon Death or Permanent Disability. This
Agreement shall be automatically terminated on the death of Executive or on the
permanent disability of Executive if Executive is no longer able to perform in
all material respects the usual and customary duties of Executive’s employment
hereunder. For purposes hereof, any condition which in reasonable likelihood is
expected to impair Executive’s ability to materially perform Executive’s duties
hereunder for a period of three months or more shall be considered to be
permanent.

Section 1.4        Termination for Cause. If this Agreement has not been
previously terminated, and no party has previously given notice of termination
pursuant to Section 1.5, Section 1.6 or Section 1.7, then Employer may terminate
this Agreement “for cause” if:



(a)          In connection with the business of Employer, Executive is convicted
of an offense constituting a felony or involving moral turpitude; or

(b)         in a material and substantial way, (i) Executive (A) violates any
written policy of Employer, (B) violates any provision of this Agreement,
(C) fails to follow reasonable written instructions or directions from the Board
of Directors of Employer (the “Board”), or (D) fails to use good-faith efforts
to perform the services required pursuant to this Agreement; and (ii) Executive
fails to materially cure such violation or failure within fifteen days after
receiving written notice from the Board clearly specifying the act or
circumstances that gave rise to such violation or failure.

A notice of termination pursuant to this Section shall be in writing and shall
state the alleged reason for termination. Executive, within not less than
fifteen nor more than thirty days after such notice, shall be given the
opportunity to appear before the Board, or a committee thereof, to rebut or
dispute the alleged reason for termination. If the Board or committee
determines, by a majority of the disinterested directors, after having given
Executive the opportunity to rebut or dispute the allegations, that such reason
is indeed valid, Employer may immediately terminate Executive’s employment under
this Agreement for cause. Immediately upon giving the notice contemplated by
this paragraph, Employer may elect, during the pendency of such inquiry, to
relieve Executive of Executive’s regular duties.

Section 1.5        Termination for Good Reason. Any termination by Executive of
this Agreement pursuant to this Section shall be deemed a termination by
Executive for “good reason”. Executive may terminate this Agreement for good
reason any time after a Change of Control in accordance with any of the
following (with the further agreement that any election by Executive to not
terminate this Agreement pursuant to this Section following a particular Change
of Control shall not prevent the application of this Section to a subsequent
Change of Control):

(a)          Executive may terminate this Agreement for any or no reason upon
six months prior written notice, which notice cannot be given before the
consummation of such Change of Control or after the expiration of the term of
this Agreement pursuant to Section 1.1;

(b)         Executive may terminate this Agreement upon thirty days’ prior
written notice if Executive’s base salary, as provided hereunder, is diminished;

(c)          Executive may terminate this Agreement upon thirty days’ prior
written notice if Employer requires that Executive move to a city other than
Austin;

(d)         Executive may terminate this Agreement upon thirty days’ prior
written notice if the Board or any person authorized to act by the Board (for
purposes of this Agreement, any such authorized person is referred to as an
“Authorized Board Designee”) materially and unreasonably interferes with
Executive’s ability to fulfill Executive’s job duties; or

(e)          Executive may terminate this Agreement upon thirty days’ prior
written notice if Executive is reassigned to a position with diminished
responsibilities, or Executive’s job responsibilities are materially narrowed or
diminished.

 

 

2



Without limiting the provisions of Section 1.8 hereof, Executive agrees that
Employer can relieve Executive of Executive’s duties hereunder prior to the end
of the applicable notice period provided for in this Section, and in such event,
Executive shall not thereafter be entitled to any of the benefits or salary
described in Article III hereof. Furthermore, if the term of this Agreement
expires pursuant to Section 1.1 prior to the end of any notice period otherwise
required under this Section, then the applicable notice period does not apply
and notice may be given at any time prior to expiration pursuant to Section 1.1.

Section 1.6        Termination of Agreement by Employer Without Cause. Employer
has the right to terminate this Agreement, other than “for cause,” on thirty
days’ prior written notice. Any termination of this Agreement by Employer other
than pursuant to the express terms of Section 1.2, Section 1.3 or Section 1.4
shall be deemed a termination pursuant to this Section, irrespective of whether
the notice required under this Section is properly given.

Section 1.7        Termination of Agreement by Executive Without Good Reason.
Executive may terminate Executive’s employment, other than for “good reason,”
upon thirty days’ prior written notice stating that this Agreement is terminated
other than for “good reason.” Executive agrees that Employer can relieve
Executive of Executive’s duties hereunder prior to the end of such thirty-day
notice period, and in such event, Executive shall not thereafter be entitled to
any of the benefits or salary described in Article III hereof.

Section 1.8        Executive’s Rights Upon Termination. Upon termination of this
Agreement, Executive shall be entitled to the following:

(a)          If this Agreement is terminated pursuant to Section 1.2,
Section 1.3, Section 1.4, or Section 1.7 then Employer shall pay Executive or
Executive’s representative, as the case may be, Executive’s then current base
salary (excluding any bonuses and non-cash benefits) through the effective date
of termination (which, in the case of Section 1.7, shall follow any portion of
the applicable notice period during which Executive has not been relieved of
Executive’s duties hereunder), and Employer shall have no further obligations
hereunder.

(b)          If Employer terminates this Agreement without cause pursuant to
Section 1.6, or Executive terminates this Agreement pursuant to Section 1.5,(b),
(c), (d), or (e) then, in addition to receiving Executive’s then current base
salary through the effective date of termination Executive shall receive within
fifteen days of the effective date of termination a lump sum payment equal to
four times the average annual total cash compensation earned by Executive for
the prior four years (or the period since Executive’s initial employment with
Employer, if less than four years), including, without limitation, salary and
bonus, and excluding all equity-based compensation, including, but not limited
to, deferred stock and stock options.

(c)          If Executive terminates this Agreement for good reason pursuant to
Section 1.5(a), then, in addition to receiving Executive’s then current base
salary through the effective date of termination Executive shall receive within
fifteen days of the effective date of termination a lump sum payment equal to
two times the average annual total cash compensation earned by Executive for the
prior four years (or the period since Executive’s initial employment with
Employer, if less than four years), including, without limitation, salary and
bonus, and excluding all equity-based compensation, including, but not limited
to, deferred stock and stock options.

 

 

3



Executive and Employer agree that the effective date of any termination pursuant
to Section 1.5 shall be the earlier of the end of the applicable notice period,
if any, or the date on which Employer relieves Executive of Executive’s duties
hereunder. Executive and Employer agree that the effective date of any
termination pursuant to Section 1.6 hereof shall be only upon the expiration of
the thirty-day notice period described in Section 1.6, regardless of whether
Employer earlier relieves Executive of Executive’s duties hereunder.
Furthermore, if this Agreement is terminated after a Change of Control, and
Executive holds any rights or options exercisable or exchangeable for, or
convertible into, a class of capital stock of Employer that is not or will not
be publicly traded on the NASDAQ or another national exchange after such
termination or Change of Control, then Employer agrees to buy from Executive all
such rights and options that have an exercise price below the per share price
assigned to the capital stock in the Change of Control, or if no price was
assigned, the per share market price on the date of the Change of Control
(whichever price is applicable, the “Market Price”). The purchase price for each
such right or option shall be determined by multiplying the number of shares of
capital stock that may be acquired using such right or option by the difference
between the exercise price stated in such right or option and the Market Price.

Section 1.9        Survival. Any termination of this Agreement and Executive’s
employment as a result thereof shall not release either Employer or Executive
from their respective obligations to the date of termination nor from the
provisions of this Agreement which, by necessary or reasonable implication, are
intended to apply after termination of this Agreement, including, without
limitation, the provisions of Article IV. Furthermore, neither the termination
of this Agreement nor the termination of Executive’s employment under this
Agreement shall affect, limit, or modify in any manner the existence or
enforceability of any other written agreement between Executive and Employer,
even if such other agreements provide employment-related benefits to Executive.

Section 1.10      “Change of Control.” As used in this Agreement, “Change of
Control” shall mean the occurrence of any of the following:

(a)          Any person, entity or “group” within the meaning of § 13(d) or
14(d) of the of the Securities and Exchange Act of 1934 (the “Exchange Act”)
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of the
Board;

(b)          a merger, reorganization or consolidation whereby Employer’s equity
holders existing immediately prior to such merger, reorganization or
consolidation do not, immediately after consummation of such reorganization,
merger or consolidation, own more than 50% of the combined voting power of the
surviving entity’s then outstanding voting securities entitled to vote generally
in the election of directors;

(c)         the sale of all or substantially all of Employer’s assets to an
entity in which Employer, any subsidiary of Employer, or Employer’s equity
holders existing immediately prior to such sale beneficially own less than 50%
of the combined voting power of such acquiring entity’s then outstanding voting
securities entitled to vote generally in the election of directors; or

 

 

4



(d)          any change in the identity of directors constituting a majority of
the Board within a twenty-four-month period unless the change was approved by a
majority of the Incumbent Directors, where “Incumbent Director” means a member
of the Board at the beginning of the period in question, including any director
who was not a member of the Board at the beginning of such period but was
elected or nominated to the Board by, or on the recommendation of or with the
approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors.

ARTICLE II.

Duties of Executive

Subject to the approvals by and the ultimate supervision of the Board and the
Chairman of the Board and Chief Executive Officer of Employer, Executive during
the term hereof shall serve as Employer’s President and Chief Operating Officer.
Subject to the control of the Board and the Chairman of the Board and Chief
Executive Officer of Employer, Executive shall have the responsibilities
commensurate with Executive’s title and as otherwise provided in Employer’s
bylaws and other governing documents.

During the period of employment hereunder, Executive shall devote substantially
all of Executive’s professional time and best efforts to the business of
Employer and for the profit, benefit and advantage of Employer; provided,
however, that this Section shall not be construed as preventing Executive from
investing Executive’s personal assets in business ventures that do not compete
with Employer or Employer’s Affiliates (as hereinafter defined) or are not
otherwise prohibited by this Agreement, and spending reasonable amounts of
personal time in the management thereof. Consistent with the foregoing,
Executive shall use Executive’s best efforts to promote the interests of
Employer and Employer’s Affiliates, and to preserve their goodwill with respect
to their employees, customers, suppliers and other persons having business
relations with Employer. Executive agrees to accept and hold all such offices
and/or directorships with Employer and Employer’s Affiliates as to which
Executive may, from time to time, be elected. For purposes of this Agreement,
Employer’s subsidiaries, parent companies and other affiliates are collectively
referred to as “Affiliates.”

ARTICLE III.

Salary; Expense Reimbursements

Section 3.1        Salary. As compensation for Executive’s service under and
during the term of this Agreement (or until terminated pursuant to the
provisions hereof) Employer shall pay Executive a salary of $31,250 per calendar
month (prorated for partial months) beginning on the Commencement Date, payable
in accordance with the regular payroll practices of Employer, as in effect from
time to time. Such salary shall be subject to withholding for the prescribed
federal income tax, social security and other items as required by law and for
other items consistent with Employer’s policy with respect to health insurance
and other benefit plans for similarly situated employees of Employer in which
Executive may elect to participate.

Section 3.2        Other Benefits. During the term of this Agreement, Executive
also shall be entitled to the same amount of paid vacation per year as is
available to the Chief Executive Officer and other senior management executives
of Employer under the policy of Employer in effect on

 

 

5



the Effective Date. Executive will not be paid for unused vacation, and unused
vacation cannot be carried forward to subsequent years. Without limiting the
foregoing, Executive shall also receive such paid sick leave, insurance and
other fringe benefits as are generally made available to other personnel of
Employer in comparable positions, with comparable service credit and with
comparable duties and responsibilities. Any benefits in excess of those granted
other salaried employees of Employer shall be subject to the prior approval of
the Board.

Section 3.3        Bonuses. In the discretion of the Board, and without implying
any obligation on Employer ever to award a bonus to Executive, Executive may
from time to time be awarded a cash bonus or bonuses for services rendered to
Employer during the term of Executive’s employment under this Agreement. If and
to the extent a bonus is ever considered for Executive, it is expected that any
such bonus will be based not only on Executive’s individual performance and
Executive’s relative position, service tenure and responsibilities with
Employer, but also on the performance and profitability of the entire business
of Employer.

Section 3.4        Expenses. Employer shall reimburse all reasonable
out-of-pocket travel and business expenses incurred by Executive in connection
with the performance of Executive’s duties pursuant to this Agreement. Executive
shall provide Employer with documentation of Executive’s expenses, in a form
acceptable to Employer and which satisfies applicable federal income tax
reporting and record keeping requirements. In addition to the foregoing,
Employer shall pay or reimburse Executive for costs associated with Executive
maintaining his licenses as an attorney and a certified public accountant,
including without limitation license fees, dues and fees for professional
association memberships which Executive maintains as of the date of this
Agreement and attendance at professional continuing education seminars to the
same extent as Executive participated in professional continuing education
activities prior to the entering into this Agreement.

Section 3.5        Additional Compensation. In additional to the foregoing, as
additional consideration for Executive agreeing to enter into this Agreement,
Executive will be entitled to the deferred compensation and stock option awards
described in this Section. Effective upon the Commencement Date, Executive will
be credited with an award of shares under Employer’s Deferred Compensation Plan
equal to $70,000 in value calculated on the basis of the closing price of
Employer’s common stock on the date of this Agreement. Furthermore, Executive
will be granted an option to purchase 50,000 shares of Employer’s common stock
under the terms of Employer’s Incentive and Non-Qualified Stock Option Plan. The
option will be issued as a qualified, incentive stock option with an exercise
price equal to the closing price of Employer’s common stock on the Effective
Date of this Agreement and will be exercisable for a period of five years.
Exercise rights will vest as to one-half of the shares on the first anniversary
of the Effective Date of this Agreement and as to the remaining shares on the
second anniversary thereof. The foregoing deferred compensation and stock option
awards will otherwise be subject to the terms and conditions of Employer’s
Deferred Compensation Plan and Incentive and Non-Qualified Stock Option Plan.

Section 3.6        Location of Employment. The parties acknowledge and agree
that Executive’s employment duties hereunder are performable in Austin, Texas,
subject to business travel commensurate with Executive’s duties hereunder and as
otherwise requested by Employer.

 

 

6



ARTICLE IV.

Executive’s Restrictive Covenants

Section 4.1        Confidentiality Agreement. Executive acknowledges that
Executive has been and will continue to be exposed to confidential information
and trade secrets (“Proprietary Information”) pertaining to, or arising from,
the business of Employer and/or Employer’s Affiliates, that such Proprietary
Information is unique and valuable and that Employer and/or Employer’s
Affiliates would suffer irreparable injury if this information were divulged to
those in competition with Employer or Employer’s Affiliates. Therefore,
Executive agrees to keep in strict secrecy and confidence, both during and after
the period of Executive’s employment, any and all information which Executive
acquires, or to which Executive has access, during Executive’s employment by
Employer, that has not been publicly disclosed by Employer or Employer’s
Affiliates, that is not a matter of common knowledge by their respective
competitors or that is not required to be disclosed through legal process. The
Proprietary Information covered by this Agreement shall include, but shall not
be limited to, information relating to any inventions, processes, software,
formulae, plans, devices, compilations of information, technical data, mailing
lists, management strategies, business distribution methods, names of suppliers
(of both goods and services) and customers, names of employees and terms of
employment, arrangements entered into with suppliers and customers, including,
but not limited to, proposed expansion plans of Employer, marketing and other
business and pricing strategies, and trade secrets of Employer and/or Employer’s
Affiliates.

Except with prior approval of the Board or any Authorized Board Designee,
Executive will not, either during or after Executive’s employment hereunder:
(a) directly or indirectly disclose any Proprietary Information to any person
except authorized personnel of Employer; nor, (b) use Proprietary Information in
any manner other than in furtherance of the business of Employer. Upon
termination of employment, whether voluntary or involuntary, within forty-eight
hours of termination, Executive will deliver to Employer (without retaining
copies thereof) all documents, records or other memorializations including
copies of documents and any notes which Executive has prepared, that contain
Proprietary Information or relate to Employer’s or Employer’s Affiliates’
business, all other tangible Proprietary Information in Executive’s possession
or control, and all of Employer’s and the Affiliates’ credit cards, keys,
equipment, vehicles, supplies and other materials that are in possession or
under Executive’s control.

Section 4.2        Nonsolicitation Agreement. During Executive’s employment
hereunder and for a period of four years after Executive ceases to be employed
by Employer, Executive shall not, directly or indirectly, for Executive’s own
account or otherwise (i) solicit business from, divert business from, or attempt
to convert to other methods of using the same or similar products or services as
provided by Employer or Employer’s Affiliates, any client, account or location
of Employer or Employer’s Affiliates with which Executive has had any contact as
a result of Executive’s employment hereunder; or (ii) solicit for employment or
employ any employee or former employee of Employer or Employer’s Affiliates.

Section 4.3        Remedies. Executive understands and acknowledges damages at
law alone will be an insufficient remedy for Employer and Employer will suffer
irreparable injury if Executive violates the terms of this Agreement.
Accordingly, Employer, upon application to a court of competent jurisdiction,
shall be entitled to injunctive relief to enforce the provisions of this

 

 

7



Agreement in the event of any breach, or threatened breach, of its terms.
Executive hereby waives any requirement that Employer post bond or other
security prior to obtaining such injunctive relief. Injunctive relief may be
sought in addition to any other available rights or remedies at law. Employer
shall additionally be entitled to reasonable attorneys’ fees incurred in
enforcing the provisions of this Agreement.

ARTICLE V.

Miscellaneous

Section 5.1       Assignment. No party to this Agreement may assign this
Agreement or any or all of its rights or obligations hereunder without first
obtaining the written consent of all other parties hereto. Any assignment in
violation of the foregoing shall be null and void. Subject to the preceding
sentences of this Section, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns. This
Agreement shall not be deemed to confer upon any person not a party to this
Agreement any rights or remedies hereunder. The provisions of this Section do
not preclude the sale, transfer or assignment of the ownership interests of any
entity that is a party to this Agreement, although such a sale, transfer or
assignment may be expressly prohibited or conditioned pursuant to other
provisions of this Agreement.

Section 5.2       Amendments. This Agreement cannot be modified or amended
except by a written agreement executed by all parties hereto.

Section 5.3       Waiver of Provisions; Remedies Cumulative. Any waiver of any
term or condition of this Agreement must be in writing, and signed by all of the
parties hereto. The waiver of any term or condition hereof shall not be
construed as either a continuing waiver with respect to the term or condition
waived, or a waiver of any other term or condition hereof. No party hereto shall
by any act (except by written instrument pursuant to this Section), delay,
indulgence, omission or otherwise be deemed to have waived any right, power,
privilege or remedy hereunder or to have acquiesced in any default in or breach
of any of the terms and conditions hereof. No failure to exercise, nor any delay
in exercising, on the part of any party hereto, any right, power, privilege or
remedy hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power, privilege or remedy hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. No remedy set forth in this Agreement or otherwise
conferred upon or reserved to any party shall be considered exclusive of any
other remedy available to any party, but the same shall be distinct, separate
and cumulative and may be exercised from time to time as often as occasion may
arise or as may be deemed expedient.

Section 5.4       Further Assurances. At and from time to time after the
Closing, each party shall, at the request of another party hereto, but without
further consideration, execute and deliver such other instruments and take such
other actions as the requesting party may reasonably request in order to more
effectively evidence or consummate the transactions or activities contemplated
hereunder.

Section 5.5       Entire Agreement. This Agreement and the agreements
contemplated hereby or executed in connection herewith constitute the entire
agreement of the parties hereto

 

 

8



regarding the subject matter hereof and, except as provided otherwise herein,
supersede all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof.

Section 5.6       Severability; Illegality. In the event any state or federal
laws or regulations, now existing or enacted or promulgated after the date
hereof, are interpreted by judicial decision, a regulatory agency or legal
counsel in such a manner as to indicate that any provision hereof may be
illegal, invalid or unenforceable, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision that (a) preserves the underlying economic and financial arrangements
between the parties hereto without substantial economic detriment to any
particular party and (b) is as similar in effect to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
No party to this Agreement shall claim or assert illegality as a defense to the
enforcement of this Agreement or any provision hereof; instead, any such
purported illegality shall be resolved pursuant to the terms of this Section.

Section 5.7       GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF
LAWS) OF THE STATE OF TEXAS.

Section 5.8       Language Construction. This Agreement shall be construed, in
all cases, according to its fair meaning, and without regard to the identity of
the person who drafted the various provisions contained herein. The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof. As used in this Agreement, “day” or “days” refers
to calendar days unless otherwise expressly stated in each instance. The
captions in this Agreement are for convenience of reference only and shall not
limit or otherwise affect any of the terms or provisions hereof. When the
context requires, the gender of all words used herein shall include the
masculine, feminine and neuter and the number of all words shall include the
singular and plural. Use of the words “herein,” “hereof,” “hereto,” “hereunder”
and the like in this Agreement shall be construed as references to this
Agreement as a whole and not to any particular Article, Section or provision of
this Agreement, unless otherwise expressly noted.

Section 5.9       Notice. Whenever this Agreement requires or permits any
notice, request, or demand from one party to another, the notice, request, or
demand must be in writing to be effective and shall be deemed to be delivered
and received (a) if personally delivered or if delivered by facsimile or courier
service, when actually received by the party to whom notice is sent or (b) if
delivered by mail (whether actually received or not), at the close of business
on the third business day next following the day when placed in the mail,
postage prepaid, certified or registered, addressed to the appropriate party or
parties, at the address of such party set forth below (or at such other address
as such party may designate by written notice to all other parties in accordance
herewith):

 

 

9



 

If to Employer:

American Physicians Service Group, Inc.

 

1301 Capital of Texas Hwy, Suite C-300

 

Austin, TX 78746

 

Attention: Board of Directors

 

Facsimile Transmission: (512) 314-4398

 

If to Executive:

Timothy L. LaFrey

 

8507 Alverstone Way

 

Austin, TX 78759

Section 5.10     CHOICE OF FORUM; ATTORNEYS' FEES. THE PARTIES HERETO AGREE THAT
THIS AGREEMENT IS PERFORMABLE IN WHOLE AND IN PART IN TRAVIS COUNTY, TEXAS, AND
SHOULD ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT BE
INSTITUTED BY ANY PARTY HERETO (OTHER THAN A SUIT, ACTION OR PROCEEDING TO
ENFORCE OR REALIZE UPON ANY FINAL COURT JUDGMENT ARISING OUT OF THIS AGREEMENT),
SUCH SUIT, ACTION OR PROCEEDING SHALL BE INSTITUTED ONLY IN A STATE OR FEDERAL
COURT IN TRAVIS COUNTY, TEXAS. EACH OF THE PARTIES HERETO CONSENTS TO THE IN
PERSONAM JURISDICTION OF ANY STATE OR FEDERAL COURT IN TRAVIS COUNTY, TEXAS AND
WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING. THE
PARTIES HERETO RECOGNIZE THAT COURTS OUTSIDE TRAVIS COUNTY, TEXAS MAY ALSO HAVE
JURISDICTION OVER SUITS, ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT,
AND IN THE EVENT THAT ANY PARTY HERETO SHALL INSTITUTE A PROCEEDING INVOLVING
THIS AGREEMENT IN A JURISDICTION OUTSIDE TRAVIS COUNTY, TEXAS, THE PARTY
INSTITUTING SUCH PROCEEDING SHALL INDEMNIFY ANY OTHER PARTY HERETO FOR ANY
LOSSES AND EXPENSES THAT MAY RESULT FROM THE BREACH OF THE FOREGOING COVENANT TO
INSTITUTE SUCH PROCEEDING ONLY IN A STATE OR FEDERAL COURT IN TRAVIS COUNTY,
TEXAS, INCLUDING WITHOUT LIMITATION ANY ADDITIONAL EXPENSES INCURRED AS A RESULT
OF LITIGATING IN ANOTHER JURISDICTION, SUCH AS REASONABLE FEES AND EXPENSES OF
LOCAL COUNSEL AND TRAVEL AND LODGING EXPENSES FOR PARTIES, WITNESSES, EXPERTS
AND SUPPORT PERSONNEL. THE PREVAILING PARTY IN ANY ACTION TO ENFORCE OR DEFEND
RIGHTS UNDER THIS AGREEMENT SHALL BE ENTITLED TO RECOVER ITS COSTS AND
REASONABLE ATTORNEYS' FEES IN ADDITION TO ANY OTHER RELIEF GRANTED.

Section 5.11     Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[Signature page follows]

 

 

10



SIGNATURE PAGE

TO

EXECUTIVE EMPLOYMENT AGREEMENT

EXECUTED by Employer and Executive to be effective for all purposes as of the
Effective Date provided above.

EMPLOYER:

AMERICAN PHYSICIANS SERVICE GROUP, INC.

 

Kenneth S. Shifrin, Chief Executive Officer

EXECUTIVE:

 

 

Timothy L. LaFrey

 

 

 

S-1

 

 